ICJ_090_OilPlatforms_IRN_USA_1996-12-16_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PLATES-FORMES PETROLIERES

(REPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 16 DECEMBRE 1996

1996

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN y. UNITED STATES
OF AMERICA)

ORDER OF 16 DECEMBER 1996
Mode officiel de citation:

Plates-formes pétroliéres (République islamique d’Iran
c. Etats-Unis d'Amérique), ordonnance du 16 décembre 1996,
C.LJ. Recueil 1996, p. 902

Official citation:

Oil Platforms (Islamic Republic of Iran
v. United States of America), Order of 16 December 1996,
I. C.J. Reports 1996, p. 902

 

N° de vente:
ISSN 0074-4441 Sales number 684

ISBN 92-1-070752-4

 

 

 
902

INTERNATIONAL COURT OF JUSTICE
YEAR 1996

16 December 1996

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and Articles 31,
44 and 79 of the Rules of Court,

Having regard to the Application filed by the Islamic Republic of Iran
in the Registry of the Court on 2 November 1992 instituting proceedings
against the United States of America in respect of a dispute

“aris[ing] out of the attack [on] and destruction of three offshore oil
production complexes, owned and operated for commercial pur-
poses by the National Iranian Oil Company, by several warships of
the United States Navy on 19 October 1987 and 18 April 1988,
respectively”,

Having regard to the Order made by the President of the Court on
4 December 1992 which, inter alia, fixed 30 November 1993 as the time-
limit for the filing of the Counter-Memorial of the United States of
America, and the Order of 3 June 1993 whereby that time-limit was
extended to 16 December 1993,

Having regard to the preliminary objection concerning the jurisdiction
of the Court to entertain the case, which was submitted by the Govern-
ment of the United States within the time-limit fixed for the filing of the
Counter-Memorial, as thus extended;

Whereas the Court, by its Judgment of 12 December 1996, found that
it has jurisdiction, on the basis of Article XXI, paragraph 2, of the Treaty

4

1996
16 December
General List
No. 90
OIL PLATFORMS (ORDER 16 XII 96) 903

of Amity, Economic Relations, and Consular Rights of 15 August 1955,
to entertain the claims made by Iran under Article X, paragraph 1, of
that Treaty;

Whereas, for the purpose of ascertaining the views of the Parties on the
subsequent procedure, the President received their Agents on 12 Decem-
ber 1996;

Taking into account the agreement of the Parties,

Fixes 23 June 1997 as the time-limit for the filing of the Counter-
Memorial of the United States of America; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this sixteenth day of December, one thou-
sand nine hundred and ninety-six, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Islamic Republic of Iran and the Government of the
United States of America, respectively.

(Signed) Mohammed BEDJAOUI,
President.

(Signed) Eduardo VALENCIA-OSsPINA,
Registrar.
